Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 8, 2000, convicting him of assault in the second degree, assault in the third degree, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his waiver of the right to a jury trial was invalid is unpreserved for appellate review (see, People v Johnson, 51 NY2d 986; People v Ashley, 282 AD2d 613; People v Jones, 178 AD2d 244) and, in any event, is without merit. The waiver was knowingly and vohmtarily made and properly executed after the jury was sworn, but before *551opening statements were made. Under the circumstances, the waiver was valid (see, People v Jones, supra; People v Satcher, 144 AD2d 992; People v Kravitz, 140 AD2d 972). Since the defendant waived his right to a jury trial and consented to a bench trial, his contention that the prohibition against double jeopardy was violated is without merit (see, People v Brown, 147 AD2d 579; see also, People v Ferguson, 67 NY2d 383). Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.